Notice of Pre-AIA  or AIA  Status
1. 	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.       The Applicant’s Arguments/Remarks filed on 01/06/2022. Claims 1-20 are pending and are rejected for the reasons set forth below. 

Information Disclosure Statement
3.        The Information Disclosure Statement (IDS) filed on 04/07/2022 has been considered. Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 101
4.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

6. 	Analysis: 
	Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 1-11 are directed to a computer implemented method (i.e., process), claims 12-19 are directed to a system (i.e., machine), and claim 20 is directed to a non-transitory computer-readable media (i.e., machine). 
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “electronically providing an offer to of an authorized bidder to whom a seller owes a specific debt obligation, the specific debt obligation being associated with an available inventory of debt obligations, wherein the offer is associated with a stated amount for the specific debt obligation owed by the seller to the authorized bidder; electronically receiving, a request, the request associated with a bid, including electronic data specifying a bid amount in terms of a discount for the specific debt obligation as a portion of the stated amount for the specific debt obligation; converting the request; storing a representation of the bid; processing the electronic data in the bid and determining an eligibility for acceptance of the bid based at least in part on the bid amount for the specific debt obligation; and sending a notification, the eligibility for acceptance of the bid.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities; business relations), namely discounting trade debt through the use of a forward auction. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “a computer of an authorized bidder”, “a communication network”, “a processor”, and “a seller computer”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Furthermore, the additional claim limitations of “receiving, via the network interface over the communications network, a request in a first communication protocol … storing a representation of the bid … sending a notification, via the network interface to a seller computer….” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-9 ). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computer of an authorized bidder”, “a communication network”, “a processor”, and “a seller computer” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process similar to Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016) -- See MPEP 2106.05(f)(2).
 Also, the additional claim limitations of “receiving, via the network interface over the communications network, a request in a first communication protocol … storing a representation of the bid… sending a notification, via the network interface to a seller computer….” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 12:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 12 recites the at least following limitations of “electronically providing an offer to of an authorized bidder to whom a seller owes a specific debt obligation, the specific debt obligation being associated with an available inventory of debt obligations, wherein the offer is associated with a stated amount for the specific debt obligation owed by the seller to the authorized bidder; electronically receiving, a request, the request associated with a bid, including electronic data specifying a bid amount in terms of a discount for the specific debt obligation as a portion of the stated amount for the specific debt obligation; converting the request; storing a representation of the bid; processing the electronic data in the bid and determining an eligibility for acceptance of the bid based at least in part on the bid amount for the specific debt obligation; and sending a notification, the eligibility for acceptance of the bid.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities; business relations), namely discounting trade debt through the use of a forward auction. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 12 further to the abstract idea includes additional elements of “a computer of an authorized bidder”, “a communication network”, “one or more processors”, and “a seller computer”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Furthermore, the additional claim limitations of “receiving, via the network interface over the communications network, a request in a first communication protocol … storing a representation of the bid … sending a notification, via the network interface to a seller computer….” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-9 ). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computer of an authorized bidder”, “a communication network”, “one or more processors”, and “a seller computer” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process similar to Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016) -- See MPEP 2106.05(f)(2).
 Also, the additional claim limitations of “receiving, via the network interface over the communications network, a request in a first communication protocol … storing a representation of the bid… sending a notification, via the network interface to a seller computer….” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 20:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 20 recites the at least following limitations of “electronically providing an offer to of an authorized bidder to whom a seller owes a specific debt obligation, the specific debt obligation being associated with an available inventory of debt obligations, wherein the offer is associated with a stated amount for the specific debt obligation owed by the seller to the authorized bidder; electronically receiving, a request, the request associated with a bid, including electronic data specifying a bid amount in terms of a discount for the specific debt obligation as a portion of the stated amount for the specific debt obligation; converting the request; storing a representation of the bid; processing the electronic data in the bid and determining an eligibility for acceptance of the bid based at least in part on the bid amount for the specific debt obligation; and sending a notification, the eligibility for acceptance of the bid.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities; business relations), namely discounting trade debt through the use of a forward auction. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 20 further to the abstract idea includes additional elements of “a computer of an authorized bidder”, “a communication network”, “one or more processors”, and “a seller computer”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Furthermore, the additional claim limitations of “receiving, via the network interface over the communications network, a request in a first communication protocol … storing a representation of the bid … sending a notification, via the network interface to a seller computer….” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-9 ). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computer of an authorized bidder”, “a communication network”, “one or more processors”, and “a seller computer” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process similar to Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016) -- See MPEP 2106.05(f)(2).
 Also, the additional claim limitations of “receiving, via the network interface over the communications network, a request in a first communication protocol … storing a representation of the bid… sending a notification, via the network interface to a seller computer….” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Dependent claims 2-11 and 13-19 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claims 2 and 13: Dependent claims 2 and 13 add additional limitations of “further comprising receiving, at the processor, a hurdle rate and wherein determining the eligibility for acceptance includes comparing, using the processor, the bid amount associated with each bid to a rate based at least in part on the hurdle rate.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 12. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer (i.e., the processor). Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 3 and 14: Dependent claims 3 and 14 add additional limitations of “further comprising: determining, using the processor, a margin by which the bid is eligible; and indicating, via the network interface, a representation based at least in part.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 12. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer (i.e., the processor). Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 4 and 15: Dependent claims 4 and 15 add additional limitations of “wherein determining, using the processor, the eligibility for acceptance includes determining a market discount based at least in part on a statistical summary of bid amounts associated with a plurality of bids.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 12. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer (i.e., the processor). Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 5 and 16: Dependent claims 5 and 16 add additional limitations of “wherein the bid is determined to be eligible for acceptance based on the discount being greater than the market discount.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 12. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 6 and 17: Dependent claims 6 and 17 add additional limitations of “further comprising receiving, at the processor, an auction goal for a total amount of payment auctioned and wherein determining the eligibility for acceptance includes determining, using the processor, an eligibility for acceptance of a plurality of bids based at least in part on the auction goal.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 12. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer (i.e., the processor). Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 7 and 18: Dependent claims 7 and 18 add additional limitations of “further comprising: receiving a hurdle rate; and allocating, using the processor, a portion of the auction goal to any bid of the plurality of bids with a bid amount greater than a rate based at least in part on the hurdle rate.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 12. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer (i.e., the processor). Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 8 and 19: Dependent claims 8 and 19 add additional limitations of “further comprising repeating, until a terminating condition occurs, the acts of: receiving, via the network interface, a plurality of bids, allocating, using the processor, a portion of the auction goal to any bid of the plurality of bids with a bid amount associated with a greater rate than the hurdle rate, determining, using the processor, an eligibility for acceptance of multiple bids, and indicating, via the network interface, the eligibility for acceptance of the multiple bids.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 12. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer (i.e., the processor). Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claim 9: Dependent claim 9 adds additional limitations of “wherein repeating until a terminating condition occurs, includes repeating until either the allocated portions substantially equal the auction goal or a threshold time is exceeded.” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 10: Dependent claim 10 adds additional limitations of “further comprising: determining, using the processor, after the terminating condition occurs, an eligibility for acceptance of the multiple bids based at least in part on the bid amount of each bid; and indicating, via the network interface, the eligibility for acceptance of each bid..” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer (i.e., the processor). Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 11: Dependent claim 11 adds additional limitations of “further comprising: determining an eligibility of acceptance of multiple bids having different discount rates.” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8. 	Claims 1-20 of the instant application are rejected on the ground of nonstatutory anticipated-type double patenting as being unpatentable over claims 1-55 of Patent No. 10,817,932. Although claims 1-20 of the instant application and claims 1-55 of Patent No. 10,817,932 are not identical, they are not patentably distinct from each other because claims 1-20 of instant application are anticipated by claims 1-55 of Patent No. 10,817,932.
	Claims 1-20 of the instant application and claims 1-55 of Patent No. 10,817,932 recite a computer-implemented method, a system, and one or more computer-readable media for providing an offer to a computer of an authorized bidder to whom a seller owes a specific debt obligation, receiving a request in a first communications protocol from the computer of the authorized bidder, corresponding to the specific debt obligation owed by the seller to the authorized bidder making bid, processing the electronic data in the bid and determining an eligibility for acceptance of the bid based at least in part on the bid amount for the specific debt, and indicating to a seller computer or the authorized bidder computer, the eligibility for acceptance of the bid. 
However, independent claim 1 of Patent No. 10,817,932 is a narrower version of independent claim 1 of the instant application with additional claim limitations of “a plurality of requests in a first communications protocol from a plurality of authorized bidder computers, an eligibility for acceptance of multiple bids of the plurality of bids based at least in part on the bid amount for the specific debt obligation associated with each bid of the plurality of bids, wherein determining an eligibility for acceptance includes accepting multiple bids at different discount rates.” Therefore, independent claim 1 of Patent No. 10,817,932 is in essence a “species” of the generic invention of the instant application independent claim 1. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Response to Applicant’s Arguments
9.	Claim Objection: Applicant’s amendments of claim 12 have been considered with respect to the claim objection of claim 12 in the previous Office action. Examiner hereby withdraws the claim objection of this claim. 
10.	Double Patenting: Applicant’s amendments of claims 1-20 have been considered with respect to the Double Patenting Rejections of claims 1-20 in the previous Office action. Examiner hereby maintains the Double Patenting Rejections of these claims. See details of Double Patenting Rejections of claims 1-20 in the section above.
11.	35 U.S.C. §101 Rejections: Applicant’s arguments with respect to claims 1-20 that are rejected under 35 U.S.C. 101 have been considered but they are not persuasive because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Applicant’s Argument: From Applicant Arguments/Remarks, Applicant submits that the conversion of the request from the first communications protocol to a second communication protocols as well as storing the representation are directed to eligible subject matter as discussed herein (See Applicant Arguments/Remarks Page 11). Also, Applicant submits that the claims are directed to an improvement to technology or, alternatively, integrate the judicial exception into a practical application (See Applicant Arguments/Remarks Page 12). Applicant respectfully submits that “the flexibility to integrate with a wide variety of external entities” and allowing “disparate systems to be easily integrated to provide auction services to users’ is an improvement to technology and/or is at least a practical application of an alleged judicial exception. Because the claims are directed to an improvement to technology and/or integrate the alleged judicial exception into a practical application, it is submitted that the claims are directed to patent eligible subject matter under prong 1 or 2 of step 2A. Withdrawal of the rejection and allowance of the claims is respectfully requested (See Applicant Arguments/Remarks Page 13).
In response to Applicant’s arguments, Examiner respectfully submits that claims are not directed to patent eligible subject matter under prong 1 or 2 of step 2A  because for instance, independent claims further to the abstract idea includes additional elements of “a computer of an authorized bidder”, “a communication network”, “a processor”, and “a seller computer” that recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Furthermore, the additional claim limitations of “receiving, via the network interface over the communications network, a request in a first communication protocol … storing a representation of the bid … sending a notification, via the network interface to a seller computer….” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See details of Claim Rejections - 35 USC § 101 of claims 1-20 in the section above. 
Applicant’s Argument: From Applicant Arguments/Remarks, Applicant submits that the claims recite unconventional features. With respect to providing evidence according to Berkeimer, the Office Action has failed to provide the required evidence for the specific features of the claims. Applicant further submits that the claims, as amended, recite “sending a notification, via the network interface to a seller computer or the authorized bidder computer, indicative of the eligibility for acceptance of the bid” which is analogous to the allowable claims in Example 42. Applicant submits that the current claims are thus allowable for the same reasons discussed therein (See Applicant Arguments/Remarks Pages 14-15). 
In response to Applicant’s arguments, Examiner respectfully submits that unlike the allowable claims in Example 42, for instance, independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computer of an authorized bidder”, “a communication network”, “a processor”, and “a seller computer” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. 
 Also, the additional amended laim limitations of “receiving, via the network interface over the communications network, a request in a first communication protocol … storing a representation of the bid… sending a notification, via the network interface to a seller computer….” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. See details of Claim Rejections - 35 USC § 101 of claims 1-20 in the section above.

Conclusion
12. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13. 	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: 
	Tulloch et al. (U.S. Pub. No. 2008/0162285) teach method of transformational bidding with rebates and discounts.
	 Podsiadlo (U.S. Patent No. 7,136,833) teach communication network-based system and method for auctioning shares on an investment product.
	Orgad (U.S. Pub. No. 2008/0195525) teach system and methods for clustered auctioning.
		Bizri (U.S. Pub. No. 2009/0043678) teach system and method of offsetting invoice obligations.
14.     	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
15.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
16.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LIZ P NGUYEN/
Examiner, Art Unit 3696
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691